DETAILED ACTION
Allowable Subject Matter


Claims 1-6, 13-14, 18, 21-27 are allowed. 
The following is an examiner's statement of reasons for allowance: Theprior art, taken alone or in combination, does not teach or fairly suggest at this time: 
1.	Claim 1 recites a battery device for a vehicle, the battery device being mounted in a lower portion of a vehicle and comprising: a battery case; a plurality of battery modules accommodated in the battery case and arranged such that at least some of the battery modules are stacked in a plurality of levels as stacked battery modules in a vehicle up-down direction; and a first relay that switches connection and disconnection between an external electric device and the battery modules, the first relay being disposed on a side in a vehicle width direction of the stacked battery modules, wherein the relay includes a mounting structure having a mounting surface that extends along the vehicle up-down direction, and a plurality of relay components mounted on the mounting surface.
2.	Claim 13 recites a battery device for a vehicle, the battery device being mounted in a lower portion of a vehicle and comprising: a battery case; a plurality of battery modules accommodated in the battery case and arranged such that at least some of the battery modules are stacked in a plurality of levels as stacked battery modules in a vehicle up-down direction; a first relay that switches connection and disconnection between an external electric device and the battery modules, the first relay being 
3.	Claim 14 recites battery device for a vehicle, the battery device being mounted in a lower portion of a vehicle and comprising: a battery case; a plurality of battery modules accommodated in the battery case and arranged such that at least some of the battery modules are stacked in a plurality of levels as stacked battery modules in a vehicle up-down direction; and a first relay that switches connection and disconnection between an external electric device and the battery modules, the first relay being disposed on a side in a vehicle width direction of the stacked battery modules, wherein
the vehicle includes a charger configured to charge the battery modules, the charger being disposed on a rear side of the vehicle relative to the battery device, the first relay switches connection and disconnection between the charger and the battery modules, and in a side view of the vehicle, the first relay is disposed to overlap with the stacked battery modules.
4.	Claim 18 recites a battery device for a vehicle, the battery device being mounted in a lower portion of a vehicle and comprising: a battery case; a plurality of battery modules accommodated in the battery case and arranged such that at least some of the battery modules are stacked in a plurality of levels as stacked battery modules in a vehicle up-down direction; a first relay that switches connection and disconnection between an external electric device and the battery modules, the first relay being .
Any comments considered necessary by applicant must be submitted nolater than the payment of the issue fee and, to avoid processing delays, shouldpreferably accompany the issue fee. Such submissions should be clearly labeled"Comments on Statement of Reasons for Allowance." 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES J TRIGGS whose telephone number is (571)270-3411.  The examiner can normally be reached on 9AM-6PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Ng can be reached on 571.270.7941.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/JAMES J TRIGGS/         Examiner, Art Unit 3614                                                                                                                                                                                               
/Jonathan Ng/         Supervisory Patent Examiner, Art Unit 3614